Citation Nr: 1714206	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  09-33 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for bilateral plantar fasciitis with pes planus.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from September 1977 to February 1992.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction was subsequently transferred to the RO in Houston, Texas.  

In the June 2008 rating decision, the RO increased the evaluation for right foot talocalcaneal osteoarthritis with tendinitis and pes planus to 20 percent, effective June 14, 2007.  The RO also continued a noncompensable evaluation for left foot pes planus.  Thereafter, in a June 2009 rating decision, the RO granted a 10 percent evaluation for bilateral pes planus effective from June 14, 2007. 

The Board remanded the case for further development in April 2013 and December 2013.  In April 2016, the Board denied entitlement to an evaluation in excess of 10 percent for bilateral pes planus.  

In an October 2016 rating decision, the RO recharacterized the Veteran's disability as bilateral plantar fasciitis with pes planus and continued a 10 percent evaluation.

Meanwhile, the Veteran appealed the Board's April 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the April 2016 Board decision.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 
 
The Board notes that additional VA medical records have been associated with the VBMS file since the May 2014 supplemental statement of the case (SSOC).  However, as discussed below, the AOJ will have the opportunity to review these records on remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran was denied Social Security Administration (SSA) benefits.  See September 2016 SSA inquiry.  It is unclear whether the records pertaining to that decision may be relevant to the claims on appeal.  Therefore, the AOJ should attempt to obtain any available records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board also notes that the most recent VA treatment records currently associated with the claims file are dated in November 2015.  Therefore, the AOJ should obtain any outstanding VA medical records.  

Moreover, the Veteran was afforded VA foot examinations in March 2014 and August 2016 during which the examiners stated that the Veteran did not have bilateral pes planus.  Rather, the examiners indicated that the Veteran had bilateral plantar fasciitis.  However, the Board finds that an additional VA examination is necessary to clarify the diagnoses and symptoms attributable to the Veteran's service-connected bilateral foot disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Furthermore, during the course of the appeal, the Veteran reported that he was unemployed due to his service-connected foot disability.  In October 2016, the RO determined that the issue of entitlement to TDIU was moot.  However, the Board notes that the presence of a 100 percent disability rating does not necessarily render the issue of TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008) (holding that 100 percent evaluation does not render a TDIU claim moot where there is a possibility that TDIU will impact entitlement to special monthly compensation (SMC) based on receipt of service connection for a disability with a 100 percent rating and another with a separate 60 percent rating).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Lastly, the Board notes that additional VA medical records have been associated with the claims file since the most recent statement of the case.  The Veteran and his representative have not submitted a waiver of the AOJ's initial consideration of the evidence.  As such, the additional evidence must be referred to the AOJ for review and preparation of a SSOC, if a grant of the benefit sought is not made.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral plantar fasciitis with pes planus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the South Texas VA Health Care System (HCS) dated from November 2015 to the present.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected bilateral plantar fasciitis with pes planus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should delineate all pathology and symptomatology attributable to the service-connected bilateral plantar fasciitis with pes planus.  

It should be noted that the Veteran is separately service-connected for right foot talocalcaneal osteoarthritis with tendonitis.

If the examiner is unable to distinguish between the symptoms associated with the service-connected bilateral plantar fasciitis with pes planus and any symptoms associated with another service-connected disability or a nonservice-connected disorder, he or she should so state in the report.  

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should indicate whether the Veteran's service-connected bilateral foot disability is best characterized as moderate, moderately severe, or severe.  

The examiner should also state whether the Veteran has severe unilateral or bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.   He or she should further indicate whether the Veteran has pronounced unilateral or bilateral pes planus with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  If the examiner determines that the Veteran does not have pes planus, he or she should address the prior assessments and explained if the disorder was misdiagnosed or resolved.

In addition, the examiner should provide the range of motion in degrees, and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

6.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence.  The AOJ should consider whether all manifestations of the Veteran's bilateral plantar fasciitis with pes planus are appropriately rated, to include whether any separate ratings are warranted.    

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




